EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:3/1/09 through 3/31/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:April 30, 2009 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting of Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 643,939 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 10,542,301 RESTRICTED CASH 254,634 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 1,978,603 5,170 DUE FROM AFFILIATE 532,829,910 PREPAID EXPENSES 1,668,966 DEPOSITS AND OTHER ASSETS 5,610,298 27,950 INVESTMENTS IN SUBSIDIARIES (170,661,115 ) (62,579,253 ) (56,701,396 ) (30,466,772 ) DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES 3,743,893 TOTAL ASSETS $ 387,834,322 $ 1,502,570 $ (62,579,253 ) $ (56,701,396 ) $ (30,466,772 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 170,096,521 $ - $ - $ - $ - ACCRUED PROPERTY TAXES - ACCRUED INTEREST 5,920,031 ACCOUNTS PAYABLE TRADE 1,322,048 DUE TO AFFILIATE 450,432,165 ACCOUNTS PAYABLE AND OTHER LIABILITIES 21,185,829 111,017 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 648,956,594 111,017 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (261,122,272 ) 1,391,553 (62,579,253 ) (56,701,396 ) (30,466,772 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 387,834,322 $ 1,502,570 $ (62,579,253 ) $ (56,701,396 ) $ (30,466,772 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL CONTRACTS RECEIVABLE ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (731,695 ) 14,769 (1,561 ) (154,528 ) (4,040,401 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (731,695 ) $ 14,769 $ (1,561 ) $ (154,528 ) $ (4,040,401 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED PROPERTY TAXES ACCRUED INTEREST ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (731,695 ) 14,769 (1,561 ) (154,528 ) (4,040,401 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (731,695 ) $ 14,769 $ (1,561 ) $ (154,528 ) $ (4,040,401 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 18,541,064 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,438,745 - LESS:ACCUMULATED DEPRECIATION - - (2,100,524 ) - NET RENTAL REAL ESTATE - - - 29,347,345 - CASH AND CASH EQUIVALENTS 300 - 501,381 - RESTRICTED CASH - - 47,668 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 8,035 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,552,867 - - - PREPAID EXPENSES 174 139 28,296 139 DEPOSITS AND OTHER ASSETS - - 35,460 - INVESTMENTS IN SUBSIDIARIES 50,532 - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - - - 39,273 TOTAL ASSETS $ 50,532 $ 1,553,340 $ 18,541,203 $ 29,968,185 $ 3,248,764 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED PROPERTY TAXES 1,869 146,059 391,298 - ACCRUED INTEREST - 365,417 935,983 173,800 ACCOUNTS PAYABLE TRADE 4,610 46,118 192,649 - DUE TO AFFILIATE - 37,851,646 3,770,377 9,436,785 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,150,385 209,733 TENANT SECURITY DEPOSITS - - 91,358 - TOTAL LIABILITIES - 76,480 49,044,492 47,990,545 13,420,317 MINORITY INTEREST - SHAREHOLDERS'DEFICIT 50,532 1,476,860 (30,503,289 ) (18,022,360 ) (10,171,553 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 50,532 $ 1,553,340 $ 18,541,203 $ 29,968,185 $ 3,248,764 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ 742,415 $ 7,591,474 $ 10,766,648 $ 7,770,202 $ 463,806 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,008 RESTRICTED CASH 507,411 20,366 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 608,356 - - 8,504,284 PREPAID EXPENSES 217 100,903 185 181 - DEPOSITS AND OTHER ASSETS - 644,491 36 4,943 67,248 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 23,664 18,000 - - TOTAL ASSETS $ 1,250,043 $ 8,989,329 $ 10,784,869 $ 7,775,400 $ 9,036,346 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 2,860,262 $ 3,900,000 $ 8,970,000 $ - ACCRUED PROPERTY TAXES - 229,610 18,186 288,195 187,533 ACCRUED INTEREST - 108,190 186,985 584,212 - ACCOUNTS PAYABLE TRADE 211,276 18,268 6,423 4,875 38,072 DUE TO AFFILIATE 41,598,021 - 6,319,430 12,684,493 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 390,455 719,762 353,844 - 293,511 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 42,199,752 3,936,093 10,784,868 22,531,775 519,116 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (40,949,709 ) 5,053,237 1 (14,756,374 ) 8,517,229 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 1,250,043 $ 8,989,329 $ 10,784,869 $ 7,775,400 $ 9,036,346 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 77,846,321 $ - $ - $ - LAND 1,294,027 - 2,535,600 3,464,400 - BUILDING IMPROVEMENTS 6,053,998 - 27,582,268 1,812,369 - LESS:ACCUMULATED DEPRECIATION (2,040,590 ) - (422,230 ) (861 ) - NET RENTAL REAL ESTATE 5,307,435 - 29,695,638 5,275,908 - CASH AND CASH EQUIVALENTS 57,125 293,981 237,703 9,826 - RESTRICTED CASH - 224,993 163,585 - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT 46,614 11,666 3,990 - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES 93,885 1,998 30,339 621 - DEPOSITS AND OTHER ASSETS 15,589 8,099 29,154 243 - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 327,395 21,661 - - TOTAL ASSETS $ 5,520,647 $ 78,714,452 $ 30,182,070 $ 5,286,598 $ 27,177,671 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 5,454,717 $ 66,793,680 $ 22,899,761 $ 5,589,164 $ - ACCRUED PROPERTY TAXES 160,243 - 273,512 12,111 - ACCRUED INTEREST 268,540 475,112 1,643,004 411,230 - ACCOUNTS PAYABLE TRADE 108,987 556,252 121,232 128,622 - DUE TO AFFILIATE 2,590,488 8,126,540 7,922,433 4,953,655 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 436,260 3,370,488 1,528,817 506,446 - TENANT SECURITY DEPOSITS 31,035 124,075 89,641 2,853 - TOTAL LIABILITIES 9,050,270 79,446,147 34,478,400 11,604,081 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (3,529,623 ) (731,695 ) (4,296,329 ) (6,317,483 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 5,520,647 $ 78,714,452 $ 30,182,070 $ 5,286,598 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET March 31, (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Topsides Total ASSETS REAL ESTATE INVENTORY $ 109,886,697 $ 7,764,377 $ - $ 245,226,294 LAND 71,198,168 88,501,320 BUILDING IMPROVEMENTS 439,708,452 496,595,831 LESS:ACCUMULATED DEPRECIATION (117,302,114 ) (121,866,319 ) NET RENTAL REAL ESTATE 393,604,506 - - 463,230,833 CASH AND CASH EQUIVALENTS 653,320 (285,139 ) 131,046 12,143,002 RESTRICTED CASH 13,061,883 671 14,281,211 GOODWILL - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 389,636 (3,696 ) 456,244 MISCELLANEOUS ACCOUNTS RECEIVABLE 113,906 34,076 1 2,131,756 DUE FROM AFFILIATE 139,541,514 (710,214,602 ) - PREPAID EXPENSES 1,687,252 (36,288 ) 3,577,006 DEPOSITS AND OTHER ASSETS 937,533 (27,215 ) (283,374 ) 7,070,454 INVESTMENTS IN SUBSIDIARIES - 333,941,337 8,669,917 DEFERRED TAX ASSET - 1,275,812 1,275,812 DEFERRED FINANCING EXPENSES 5,109,194 9,283,081 TOTAL ASSETS $ 664,985,441 $ (368,827,151 ) $ 1,124,156 $ 770,037,952 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 599,415,018 $ - $ - $ 938,728,018 ACCRUED PROPERTY TAXES 1,998,173 229,320 3,936,110 ACCRUED INTEREST 8,949,167 20,021,670 ACCOUNTS PAYABLE TRADE 1,896,365 16 4,655,813 DUE TO AFFILIATE 86,137,317 (671,823,350 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 13,349,556 (235,458 ) 1,124,204 47,509,700 TENANT SECURITY DEPOSITS 2,396,013 6,123 2,741,099 TOTAL LIABILITIES 714,141,609 (671,823,349 ) 1,124,204 1,017,592,409 MINORITY INTEREST - 13,567,819 13,567,819 SHAREHOLDERS'DEFICIT (49,156,167 ) 289,428,379 (48 ) (261,122,276 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (664,985,441 ) $ (368,827,151 ) $ 1,124,156 $ 770,037,952 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months Ended March 31, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER 29,924 252,563 TOTAL REVENUE 29,924 252,563 - - - EXPENSES: COST OF SALES - - PROPERTY OPERATIONS - - DEPRECIATION - - PROVISION FOR LOSSES 1,400,000 - GENERAL AND ADMINISTRATIVE 5,384,739 326,216 TOTAL EXPENSES 6,784,739 326,216 - - - OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES (5,652,315 ) - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - INTEREST INCOME 94,339 - INTEREST EXPENSE (1,994,345 ) - GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - - GAIN ON DEBT FORGIVENESS - - GAIN (LOSS) ON SALE OF REAL ESTATE - - TOTAL OTHER INCOME AND (EXPENSES) (7,552,321 ) - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (14,307,136 ) $ (73,653 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months Ended March 31, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER TOTAL REVENUE - EXPENSES: COST OF SALES PROPERTY OPERATIONS DEPRECIATION IMPAIRMENT CHARGES GENERAL AND ADMINISTRATIVE TOTAL EXPENSES - OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES INTEREST INCOME INTEREST EXPENSE GAIN (LOSS) ON EXTINGUISHMENT OF DEBT GAIN ON DEBT FORGIVENESS GAIN (LOSS) ON SALE OF REAL ESTATE TOTAL OTHER INCOME AND (EXPENSES) - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months Ended March 31, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC REVENUE: SALES $ - $ 89,900 $ - $ - $ - RENTAL AND OTHER - - 851,809 - TOTAL REVENUE - 89,900 - 851,809 - EXPENSES: COST OF SALES 84,166 - - - PROPERTY OPERATIONS 26,966 29,629 470,085 63,516 DEPRECIATION - - 142,112 - PROVISION FOR LOSSES - GENERAL AND ADMINISTRATIVE 741 - - 691,611 TOTAL EXPENSES - 111,873 29,629 612,197 755,127 OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE - (166,712 ) (474,652 ) (130,783 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE - TOTAL OTHER INCOME AND (EXPENSES) - - (166,712 ) (474,652 ) (130,783 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ (21,973 ) $ (196,341 ) $ (235,040 ) $ (885,910 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months EndedMarch 31, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon, LLC Tarragon Edgewater Associates, LLC Orlando Central Park Tarragon, L.L.C. REVENUE: SALES $ 18,560,400 $ - $ - $ - $ 102,890 $ - RENTAL AND OTHER - - - 5,709 - 79,532 TOTAL REVENUE 18,560,400 - - 5,709 102,890 79,532 EXPENSES: COST OF SALES 16,953,385 - - - 93,014 - PROPERTY OPERATIONS 114,362 70,881 - 58,181 (134,586 ) 187,201 DEPRECIATION - 43,787 PROVISION FOR LOSSES - GENERAL AND ADMINISTRATIVE 53,373 18,080 - - 2,042 - TOTAL EXPENSES 17,121,119 88,961 - 58,181 (39,530 ) 230,988 OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE 43,634 (99,613 ) - (559,570 ) - (147,076 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN ON DEBT FORGIVENESS 613,681 - GAIN (LOSS) ON SALE OF REAL ESTATE - TOTAL OTHER INCOME AND (EXPENSES) 657,315 (99,613 ) - (559,570 ) - (147,076 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ 2,096,595 $ (188,574 ) $ - $ (612,042 ) $ 142,420 $ (298,532 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months Ended March 31, 2009 (Continued) Unaudited - For Internal Use Only 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Non-Filing Entities Combined REVENUE: SALES $ - $ - $ - $ 608,990 RENTAL AND OTHER - 715,253 42,799 18,790,354 TOTAL REVENUE - 715,253 42,799 19,399,344 EXPENSES: COST OF SALES - - - 592,240 PROPERTY OPERATIONS 158,609 292,722 26,900 10,679,009 DEPRECIATION - 184,286 607 3,345,648 PROVISION FOR LOSSES - GENERAL AND ADMINISTRATIVE - - 73,709 650,282 TOTAL EXPENSES 158,609 477,008 101,216 15,267,179 OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - - 169,256 INTEREST INCOME - - - 1,576 INTEREST EXPENSE (566,846 ) (467,087 ) (114,994 ) (9,893,551 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - - - (123,888 ) GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE - - - 1,462,886 TOTAL OTHER INCOME AND (EXPENSES) (566,846 ) (467,087 ) (114,994 ) (8,383,723 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (725,455 ) $ (228,842 ) $ (173,411 ) $ (4,251,559 ) - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Three Months Ended March 31, 2009 (Continued) Unaudited - For Internal Use Only Eliminations Disc Ops Reclass Total REVENUE: SALES $ - $ - $ 19,362,180 RENTAL AND OTHER (234,825 ) (21,664 ) 20,511,454 TOTAL REVENUE (234,825 ) (21,664 ) 39,873,634 EXPENSES: COST OF SALES - - 17,722,806 PROPERTY OPERATIONS - (112,556 ) 11,930,918 DEPRECIATION - - 3,716,439 PROVISION FOR LOSSES - - 1,400,000 GENERAL AND ADMINISTRATIVE 282,896 - 7,483,688 TOTAL EXPENSES 282,896 (112,556 ) 42,253,852 OTHER INCOME AND (EXPENSES): EQUITY IN LOSS OF SUBSIDIARIES 5,652,315 - - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - 169,256 INTEREST INCOME - (1,458 ) 94,457 INTEREST EXPENSE 12,353 (14,559,242 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - 123,888 - GAIN ON DEBT FORGIVENESS - - 613,681 GAIN (LOSS) ON SALE OF REAL ESTATE - (1,462,886 ) - TOTAL OTHER INCOME AND (EXPENSES) 5,652,315 (1,328,103 ) (13,681,849 ) DISCONTINUED OPERATIONS - 1,237,211 1,237,211 NET INCOME (LOSS) $ 5,134,594 $ - $ (14,824,857 ) - 13 - TARRAGON CORPORATION CASH FLOW
